Citation Nr: 0328606	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  97-17 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for lumbar spine arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for lumbar spine arthritis, and for post-traumatic stress 
disorder (PTSD).  In September 2001, the RO granted service 
connection for PTSD and assigned a 100 percent evaluation 
effective from the date of claim in June 1996.  The appeal 
for service connection for lumbar spine arthritis continues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is not shown to have injured his low back 
during service but is clearly demonstrated to have sustained 
post-service back injuries commencing in September 1991.  

3.  Lumbar spine arthritis first identified in the early 
1990's is not shown by any competent evidence to be 
reasonably related to any incident, injury, or disease of 
active military service years earlier.  


CONCLUSION OF LAW

Lumbar spine arthritis was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assists 
claimant's in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

The claim in this appeal was initiated in June 1996, years 
prior to the adoption of VCAA.  The claims folder, however, 
reveals that the RO undertook significant development in this 
case.  In July 1996, the RO notified the veteran of the 
evidence necessary to support his claim.  He was requested to 
identify all medical treatment he had received since he had 
been separated from service.  He was advised to submit 
statements from medical doctors and, if he requested the RO 
to assist him in this regard, he was provided medical release 
forms for proper completion and return to the RO for such 
assistance.  The veteran responded to this notification with 
a listing of multiple private physicians who had treated him, 
and the RO subsequently contacted numerous private physicians 
for production of their private medical records.  The veteran 
was informed when certain physicians did not respond and told 
that the RO had attempted collection and that he should now 
attempt to obtain these records.  The veteran's service 
medical records were already on file and the RO subsequently 
collected all records of the veteran's treatment with VA.  In 
July 1997, the RO again notified the veteran that it would 
assist him in the collection of any medical evidence he might 
reasonably identify through proper completion of medical 
release authorizations which were forwarded to him.  

The veteran and representative were informed in the rating 
decision on appeal in February 1997, and subsequent 
statements of the case in May 1997 and September 2001, that 
the essential evidence needed to substantiate his claim was 
evidence showing a low back injury during service, or low 
back arthritis within one year thereafter, because such 
injury and arthritis was first shown in the early 1990's, 
many years after he was separated from service.  The veteran 
was specifically informed of the laws and regulations 
implementing VCAA in the September 2001 statement of the case 
and in May 2003 correspondence.  In response to an RO 
development letter posted in March 1999, the veteran replied 
that there was no additional evidence to submit.

The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The United States Court of Appeals for the Federal Circuit 
invalidated a 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  In May 2003, the veteran was sent a letter 
advising him of VCAA.  The veteran was advised that the RO, 
apparently relying on the now invalidated regulation, would 
defer further action on the appeal for 30 days if the veteran 
did not respond.  

The Board notes that this case has been in development since 
the initial claim in June 1996, and that it has been well 
over a year since the veteran was initially advised of the 
provisions of VCAA in a statement of the case issued in 
September 2001.  It is abundantly clear that all evidence 
relevant to this claim has previously been collected and 
included in the veteran's claims folder.  There is no 
argument of the veteran or representative nor any evidence on 
file indicating that there remains any relevant evidence 
which has not been collected for review.  The veteran has 
been on notice since 1996 that the essential evidence 
necessary to substantiate his claim has been evidence linking 
low back arthritis first shown in the early 1990's to some 
incident, injury or disease or active military service over 
20 years earlier.  At this point, the Board concludes that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
Indeed, in April 1999, the veteran stated that there was no 
more information.  Accordingly, the Board finds that, despite 
the RO's reliance on the now invalidated regulation, this 
case has been so thoroughly developed that a remand for the 
sole purpose of advising the veteran of the one-year response 
period would be of no benefit to the veteran.

The Board considered remanding this case to obtain an 
examination with request for opinion as discussed in 
38 U.S.C.A. § 5103A(d)(2).  Given the complete absence of any 
objective evidence demonstrating a lumbar injury during 
service, and that lumbar spine arthritis is first clinically 
shown some 25 years after the veteran was separated from 
service, there is nothing except the veteran's own lay 
allegation which indicates that current lumbar spine 
arthritis may be associated with the claimant's active 
military service.  Referral for an opinion under the facts of 
this case is not warranted, as any opinion provided would of 
necessity be entirely speculative.  

Service connection may be established for disabilities 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for arthritis which becomes manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When there is an approximately balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Facts:  The veteran filed his initial claim of service 
connection for lumbar spine arthritis in June 1996, 27 years 
after he was separated from service.  In that claim,  he 
reported that he had been assaulted while on duty in the 
Philippines in 1967.

The service medical records note that in January 1969, the 
veteran complained of a possible fractured nose and neck 
pain.  There were no particular findings noted at the time.  
In April 1969, the veteran complained of being "jumped" and 
that he fell against a railing striking the back of his neck.  
He complained of tingling sensations in his fingertips and 
loss of coordination.  There were no findings of disability.  
In May 1969, the veteran was provided a neurological 
examination and was found to be entirely normal.  He was told 
that his numbness symptoms were hyperventilation attacks.  
The service medical records otherwise contain no complaint, 
finding, treatment, or diagnosis of any disease or disability 
of the lumbar spine.  The May 1969 physical examination for 
separation recorded that the spine and other musculoskeletal 
functions were normal.  The veteran's initial claims of 
service connection in the 1970's and 1980's were for 
disabilities other than the lumbosacral spine.

The veteran was first provided a VA examination in October 
1982.  A general medical examination contains no complaints 
or history of back injury during service, and the 
musculoskeletal aspect of this examination contains no 
complaints or findings with respect to the veteran's lumbar 
spine.  

Private medical records collected in developing this issue 
include multiple orthopedic and other examinations.  A 
private X-ray study of December 1994 noted "six" lumbar-
type vertebrae present.  There was mild disc space narrowing 
at L5-L6 and L6 - S1.  There was also mild degenerative 
sclerosis at L6 - S1 and the lumbar spine was otherwise 
normal and the sacroiliac joints were normal.  

A private June 1995 orthopedic examination includes a 
"history of injury" which specifically notes that the 
veteran injured his low back at home in September 1991.  He 
was living alone at the time and a friend came over who 
called the ambulance and he was taken to an emergency room.  
He was told by the doctor that he probably had an acute 
sprain or multiple spasm.  He had been working in a mail room 
and had subsequently had rather frequent episodes of back 
pain and required ongoing treatment.  A September 1992 EMG of 
the lower extremities was unremarkable.  He had been seen by 
another private physician in July 1993 who felt that the 
veteran had low back pain as a result of "early" lumbar 
spine arthritis.  A follow-up and supplemental report by this 
same private physician from August 1994 resulted in a 
conclusion that the veteran had injured his back "out of a 
home event."  These back complaints were not considered 
related to his private employment.  

A February 1996 physical therapy evaluation includes the 
veteran's reported history of chronic pain in his low back 
"for 5-6 years."  The assessment was a chronic lumbar 
sprain with flexion, extension and rotation activities.  

Another private physical examination from February 1996 notes 
that the veteran reported injuring his lumbar spine in 
October 1994.  He complained of tingling in the right leg but 
denied lower extremity numbness.  The impression from 
examination was that this physician could find no objective 
findings to substantiate the veteran's subjective complaints.  
He concluded that there would be no indication at this time 
for disability of any sort.  

A March 1996 private orthopedic examination noted that the 
veteran complained of an "acute onset" of muscle spasm in 
his low back beginning in September 1991 without any specific 
injury.  An EMG performed in September 1992 was interpreted 
as unremarkable.  An earlier private examination conducted in 
July 1993 had recorded lumbalgia superimposed on early 
degenerative arthritis of the lumbar spine.  The impression 
was degenerative disc disease of the lumbosacral spine.

A May 1997 private examiner reported that X-rays showed 
degenerative arthritis involving the lower thoracic spine 
with osteophytosis of T12 and very mild dextroscoliosis of 
the lumbar spine.

VA treatment records from 1996 forward also include 
complaints and treatment for low back pain and other physical 
and mental problems.  

Analysis:  A clear preponderance of the evidence of record is 
against the veteran's claim of service connection for low 
back arthritis.  No injury to the veteran's low back is 
documented at any time during or for years after military 
service.  The service medical records do corroborate the 
veteran's complaint of being assaulted during service in the 
Philippines, but these complaints involved the nose and neck 
and not low back, and no chronic disability attributable to 
this assault is documented in the service medical records.  
The physical examination for service separation recorded that 
the veteran's spine and other musculoskeletal functions were 
normal.

The first X-ray evidence documenting arthritis of the lumbar 
spine is from December 1994, some 25 years after the veteran 
was separated from service, and findings at this time were 
characterized as "mild."  No X-ray studies on file are 
interpreted as revealing evidence of acute trauma or 
fracture.  

The significant amount of private medical evidence on file 
clearly reveals that the veteran had an initial low back 
injury in 1991, and that he perhaps sustained additional 
reinjuries over the following years.  There is a complete 
absence of any competent or other objective evidence on file 
which shows or suggests that the veteran sustained a low back 
injury during service or low back arthritis during or within 
one year after military service.  Further there is no such 
evidence attributing any current low back disability to the 
veteran's period of service.  In the absence of such 
evidence, the veteran's claim for service connection for 
lumbar spine arthritis must be denied.


ORDER

Entitlement to service connection for lumbar spine arthritis 
is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

